EXHIBIT 10.1




BOARD RATIFICATION ON MAY 5, 2013







From: Dominic Bassani [mailto:dbassani@biontech.com]
Sent: Wednesday, May 01, 2013 9:01 AM
To: 'Mark A Smith'
Subject: RE: AGREEMENT re deferral extensions, vacation time, execution bonus,
etc.: DB/MAS




ok




From: Mark A Smith [mailto:mas1@ctelco.net]
Sent: Wednesday, May 01, 2013 9:42 AM
To: 'Dominic Bassani'
Subject: AGREEMENT re deferral extensions, vacation time, execution bonus, etc.:
DB/MAS







Dom,

As per recent discussions, we have each agreed with Bion (effective May 15,
2013, subject to ratification at Bion’s next BOD meeting):

1-to continue our deferral of cash compensation for the earlier of a) April 30,
2014 or b) the date on which Bion can afford to pay all or part of it in cash as
determined by Bion’s Board of Directors;




2-a) to further extend the re-payment date of our respective deferred (now
convertible) compensation by one year to January 15, 2015 with all other terms
(interest rate, conversion period and formula, etc.) remaining unchanged ; b)
with Bion’s obligations to each of us to be evidenced in the form of convertible
promissory notes embodying all the terms to which we have agreed and to which
future accruals will be added which promissory notes will be delivered to each
of us on or before May 15, 2013; and c)in addition I have agreed to add my
$25,000 advance (plus accrued interest, if any) plus my accrued unpaid expenses
through April 30, 2013 to the principal of my promissory note when issued;




3-that on or before May 15, 2013, Bion will issue you a demand promissory note
(in substantially the form of the note issued to Anthony Orphanos on April 26,
2013) to evidence your two $100,000 advances to Bion ($100,000 during 2012 and
$100,000 during April 2013) plus accrued interest;




4-to resolve questions related to the fact that neither of us has ever utilized
any of our vacation time during our extended tenures with Bion, we each agree to
waive and/or forgive any obligations Bion has to each of us, if any,  through
June 30, 2012;




5-that all of the existing outstanding options and/or warrants owned by each of
us (and our respective donees) which are scheduled to expire prior to December
31, 2018 are extended to that date;




6-that we each are hereby granted: a) a 50% ‘execution/exercise’ bonus which
shall be granted/issued/applied effective upon the date of the notice of intent
to exercise (for options and warrants) or issuance event, as applicable,  of any
currently outstanding and/or subsequently acquired  options, warrants and/or 
contingent stock bonuses owned by each of us (and/or our donees) (collectively
the ‘Options/Warrants’)as follows: i) in the case of exercise by payment of
cash, the bonus shall take the form of reduction of the exercise price; ii) in
the case of cashless exercise, the bonus shall be applied to reduce the exercise
price prior to the cashless exercise calculations; and iii) with regard to
contingent stock bonuses, issuance shall be triggered upon Bion’s common stock
reaching a closing price equal to 50% of currently specified price; and b) the
right to extend the exercise period of all or part of the Options/Warrants for
up to five years one year at a time by annual payments of $.05 per
Option/Warrant to Bion on or before a date during the three months prior to
expiration of the exercise period at least three business days before the end of
the expiration period; notwithstanding anything else set forth herein, in the
event of a ‘change of control’ of Bion (defined as any party acquiring 30% or
more of the Company’s common stock calculated per SEC regulations utilized in
preparing Item 12 of Form 10-K), the bonuses shall immediately take effect
unless we each agree otherwise in writing.




I have agreed to these matters by composing this email and sending it to you.




Please confirm your agreement by reply email.




Mark




Mark A. Smith

President & General Counsel

Bion Environmental Technologies, Inc.

303-517-5302(cel)/719-256-5329(hm off)/425-984-9702(fax)




The information contained in this communication is confidential, intended only
for the use of the recipient named above and may be legally privileged.  If the
reader of this message is not the intended recipient or person responsible to
deliver it to the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly
prohibited. This communication is intended for information purposes only and
should not be regarded as an offer to sell or as a solicitation of any kind. Any
information set forth may have been obtained from sources which we believe
reliable, but we cannot guarantee its accuracy.  Email transmission cannot be
guaranteed to be secure or error free. Therefore we do not represent that this
information is correct or accurate, and it should not be relied upon as such. 
All information is subject to change without notice.















